IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-20307
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DANIEL FLORES,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-716-2
                      --------------------
                         October 2, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Frumencio Reyes, Jr., court-appointed appellate counsel for

Daniel Flores, has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Flores has filed a response to the motion, arguing that counsel

must have rendered ineffective assistance by filing objections at

sentencing, but arguing on appeal that no nonfrivolous sentencing

issue exists.    The record has not been adequately developed for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20307
                                 -2-

us to consider this ineffective-assistance argument on direct

appeal.    See United States v. Higdon, 832 F.2d 312, 314 (5th Cir.

1987).

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.    See 5TH CIR.

R. 42.2.   Flores’s motion for appointment of new counsel is

DENIED.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED; MOTION FOR

APPOINTMENT OF COUNSEL DENIED.